Citation Nr: 1759559	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine strain with degenerative arthritis and mild scoliosis (back condition).  

2.  Entitlement to service connection for left ankle condition.  

3.  Entitlement to service connection for right big toe condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from December 1973 to October 1976, and from October 1976 to October 1979, with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claims currently on appeal.  

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

The Board notes that prior to his current representation, the Veteran was represented by Veterans of Foreign Wars of the United States (VFW).  VA received a signed VA Form 21-22 in July 2017, changing representation from VFW to the American Legion.  In August 2017, VA received a subsequent VA Form 21-22, which again changed representation from the American Legion to the Georgia Department of Veterans Service  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran was provided VA examinations in June 2013 to determine the nature and etiology of his back and left ankle conditions.  The record does not reflect the Veteran has been afforded a VA examination for his claimed right big toe condition.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the June 2017 hearing, the Veteran testified that he has been receiving treatment from the VA medical facility in Carrollton, Georgia.  In addition, the Veteran's representative made reference to a letter that the Veteran's wife had written with regard to the claimed conditions on appeal.  Based on review of the claims folder, a copy of the VA treatment records from Carrollton, Georgia, as well as a copy of the Veteran's wife's letter, do not appear to be associated with the claims folder.  

In light of the Veteran's testimony from the June 2017 hearing, the passage of over four years since his last evaluations of the claimed back and left ankle conditions, and the fact that the Veteran has not been afforded a VA examination for his right big toe condition, the Board finds that the Veteran should be scheduled for new examinations to determine whether the claimed conditions are a result of active service.  In addition, on remand, the AOJ should make appropriate efforts to ensure that all pertinent VA and private treatment records, as well as lay evidence are associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  

2.  Obtain any lay statements in support of the Veteran's claims, particularly the letter written by the Veteran's wife, which was referenced in the June 2017 hearing.  

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his back disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current back disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified back disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the back, and all prior VA and private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the etiology of his claimed left ankle condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current left ankle disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified left ankle disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the left ankle, and all prior VA and private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

5.  Lastly, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the etiology of his claimed right big toe condition.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:  

(a) Identify all current right big toe disabilities associated with the Veteran.  

(b) Is it at least as likely as not that any identified right big toe disability manifested during, or as a result of, active military service?  

In rendering the requested opinions, the examiner must consider all evidence of record, including all service treatment records, the Veteran's statements regarding in-service injury associated with the right big toe, and all private examinations.  The examiner should assume that the Veteran is a credible historian.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.  

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




